andrew wayne roberts petitioner v commissioner of internal revenue respondent docket no filed date during p’s former wife w submitted withdrawal requests bearing what purported to be p’s signatures to two companies administering iras p owned the requests were prepared and submitted without p’s knowledge and p’s signa- tures on the requests were forged the companies processed distributions from p’s iras in accordance with the requests and issued checks made payable to p w received and endorsed the checks by forging p’s signatures deposited the checks into a joint account that only she used and used the proceeds from the checks for her personal benefit p did not know about the withdrawals until sometime in when he received forms 1099-r with respect to the purported distribu- tions and he did not learn of w’s involvement in cashing the distribution checks and using the proceeds until the divorce proceeding in w electronically filed an income_tax return for p for that she prepared using a filing_status of single she did not report the ira withdrawals as income on p’s return r determined that p is the distributee who must include the withdrawals in income pursuant to sec_408 and that p is liable for the sec_72 addi- tional tax on early distributions from qualified_retirement_plans r also determined that p is liable for an accuracy- related penalty under sec_6662 due to a substantial_understatement_of_income_tax held p is not a payee or distributee within the meaning of sec_408 held further p is not liable for the sec_72 additional tax on early distributions from qualified_retirement_plans held further p’s proper filing_status for is married filing sepa- rately held further p is liable for the accuracy-related pen- alty under sec_6662 to the extent the adjustments verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie united_states tax_court reports p conceded result in a substantial_understatement_of_income_tax john a clynch and scott a schumacher for petitioner connor j moran and dean h wakayama for respondent marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 in an amendment to answer respondent asserted an increased deficiency of dollar_figure and an increased accuracy-related pen- alty of dollar_figure after concessions the issues for decision are whether petitioner must include in taxable_income for withdrawals from his individual_retirement_accounts iras of dollar_figure that his former wife took without his knowledge or permission and that he did not receive directly or indirectly during if so whether he is liable for the additional tax on early distributions under sec_72 whether petitioner’s proper filing_status for is married_filing_separately and whether petitioner is liable for the sec_6662 penalty findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this ref- erence petitioner resided in the state of washington when he petitioned this court i background in petitioner married cristie smith ms smith during petitioner was an employee of the u s air force and ms smith was an employee of bethel transpor- tation petitioner and ms smith separated for a period in permanently separated in date and were divorced in date unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar petitioner concedes that he received wage income of dollar_figure and inter- est income of dollar_figure for verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie roberts v commissioner ii financial accounts in petitioner and ms smith maintained joint checking accounts at washington mutual and harborstone federal credit_union harborstone although the accounts were titled joint name petitioner exclusively used the harborstone account during and after and ms smith exclusively used the washington mutual account petitioner did not have a checkbook for write checks on or make with- drawals from the washington mutual account and he did not receive or review the bank statements for the wash- ington mutual account during petitioner did not know about authorize or benefit from any deposits into or with- drawals from the washington mutual account during and after iii ira withdrawals a ira accounts petitioner owned ira accounts at aig sunamerica life_insurance co sunamerica and ing b sunamerica ira in date sunamerica received a request purportedly from petitioner to withdraw dollar_figure from his sunamerica ira petitioner did not make the request and he did not authorize anyone else to make it on his behalf sunamerica received the withdrawal request from a fax machine at bethel transportation petitioner did not ask ms smith or anyone else at bethel transportation to fax the withdrawal request to sunamerica the withdrawal request is signed andy roberts the sig- nature is not petitioner’s signature and was forged sunamerica issued a check made payable to petitioner from his sunamerica ira pursuant to the faxed withdrawal request the sunamerica check was endorsed andy rob- erts and was deposited into the washington mutual account petitioner however did not endorse the sunamerica check and he did not authorize anyone to sign the check on hi sec_3 the washington mutual account was later transferred to chase bank we refer to the washington mutual chase bank account as the wash- ington mutual account verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie united_states tax_court reports behalf the endorsement on the sunamerica check is not petitioner’s signature and was forged c ing ira petitioner did not make any request for any distribution from his ing ira account during nevertheless in date ing issued a dollar_figure check made payable to petitioner from his ing ira in date ing issued another check for dollar_figure made payable to petitioner from his ing ira each ing check was endorsed andy roberts and was deposited into the washington mutual account peti- tioner however did not endorse either of the ing checks and he did not authorize anyone to sign the checks on his behalf petitioner’s signatures on the checks were forged iv use of misappropriated ira funds petitioner did not receive the ing and sunamerica ira distribution checks during and he was unaware that the checks had been issued petitioner also was unaware that the ira distribution checks had been deposited into the washington mutual account we infer from the record and find that ms smith or some- one on her behalf forged petitioner’s signature on each of the withdrawal requests related to the ing distributions are not part of the record we find credible petitioner’s testimony that he was unaware of the ing distributions until sometime in and infer from the record that he did not request any distribution from his ing ira account during respondent contends that petitioner directly benefited from the ira withdrawals in we disagree petitioner and ms smith shared ex- penses during their marriage petitioner deposited his paycheck into the harborstone account and made the mortgage loan and car payments peti- tioner also paid bills such as the cable electric and insurance bills ms smith deposited her paycheck into the washington mutual account and used that account to pay the phone bill buy groceries and purchase cloth- ing for the children nothing in the record suggests that the ira withdrawals were used to pay any expenses that were petitioner’s responsibility instead the record shows that ms smith used the ira withdrawals to make large purchases at retail stores such as old cannery furniture bed bath beyond ikea and target to take a trip to disneyland and to set up a household sepa- rate from petitioner’s these expenditures were for the sole benefit of ms smith and were made without petitioner’s knowledge we do not find cred- ible any testimony by ms smith to the contrary verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie roberts v commissioner distribution requests and the endorsements on the checks and she deposited the checks into the washington mutual account that only she used in the months following the ira withdrawals ms smith made large expenditures from the washington mutual account to among other things estab- lish a separate household from petitioner from mid- date through mid-date ms smith wrote checks and made withdrawals from the washington mutual account totaling dollar_figure her payroll deposits from bethel transportation for this period totaled only dollar_figure petitioner first learned of the unauthorized withdrawals from his ira accounts when sunamerica and ing issued to him forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance con- tracts etc in when he received the first form r petitioner thought that he had been the victim of a theft but he had no reason to believe at the time that ms smith was involved by the time of his divorce proceeding in however petitioner had learned that ms smith had depos- ited the checks into the washington mutual account and had used the proceeds for her benefit during the divorce pro- ceeding petitioner advised the trial_court that ms smith had taken and used the funds from his ira accounts without his knowledge or permission in the division of assets in the trial court’s decree of dissolution took into account that ms smith frequently overdrew her washington mutual account during the washington mutual account bank records show overdraft charges of dollar_figure for in one instance ms smith made a withdrawal of dollar_figure from the washington mutual account for the purpose of setting up her separate household beginning with the washington mutual statement for the period of de- cember through date washington mutual lists ms smith’s separate address in puyallup washington as the account holders’ address washington mutual bank statements for periods before date list petitioner and ms smith’s address in spanaway wash- ington as the account holders’ address ms smith filed for divorce from petitioner on date the pierce county washington superior court entered a decree of dissolution of petitioner and ms smith’s marriage on date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie united_states tax_court reports ms smith had withdrawn funds from petitioner’s ira accounts v petitioner’s tax reporting and notice_of_deficiency for each year of their marriage until ms smith pre- pared and filed a joint income_tax return for petitioner and herself sometime before date petitioner although separated from ms smith discussed with her the prepara- tion and filing of a joint income_tax return for and he understood from that conversation that he and ms smith would still file a joint_return he gave his tax information to her so that she could prepare the joint_return however without telling him ms smith prepared and filed separate returns for herself and petitioner ms smith prepared her return for using married filing separate filing_status but she prepared petitioner’s return using single filing_status on petitioner’s return ms smith underreported peti- tioner’s wage income by dollar_figure claimed an overstated credit for withheld tax the credit was overstated by dollar_figure and omitted dollar_figure of interest_income as prepared petitioner’s return claimed that he was entitled to a refund of a dollar_figure overpayment which was electronically deposited into ms smith’s washington mutual account ms smith filed petitioner’s return electronically on date she did not show the return to petitioner or give him a copy of the return despite his asking for one thus petitioner did not sign or see his tax_return before its filing ms smith did not report the withdrawals from the sunamerica and ing iras as income on either the return she prepared for petitioner or her return although the parties jointly stipulate that the decree of dissolution was made taking into account the fact that funds including funds from the sunamerica ira and the ing ira had allegedly already been withdrawn by petitioner’s wife we do not know what the stipulation means and we cannot conclude from the stipulation as drafted that petitioner received any economic benefit in the form of an adjustment to the property that ms smith was awarded in the divorce proceeding the actual refund deposit to the washington mutual account from the department of the treasury was dollar_figure we are unable to resolve the dis- crepancy between the claimed refund amount and the actual refund amount from the information in the record respondent issued a tax_refund of dollar_figure and deposited the refund electronically into the washington mutual account on date on verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie roberts v commissioner on date respondent issued to petitioner a notice_of_deficiency in the notice_of_deficiency respondent deter- mined that petitioner had failed to report income of dollar_figure attributable to the ira withdrawals and adjusted the resulting tax_deficiency by the amount of the overstated withholding credit respondent increased the deficiency in an amendment to answer to account for the incorrect filing_status used on petitioner’s return i burden_of_proof opinion ordinarily the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that the determinations are erroneous rule a 290_us_111 the burden_of_proof shifts to the commissioner however if the taxpayer produces credible_evidence with respect to an issue the taxpayer complied with the substantiation require- ments and the taxpayer cooperated with the secretary regarding all reasonable requests for information sec_7491 see also 116_tc_438 further if the commissioner raises a new issue or seeks an increase in the deficiency the commissioner bears the burden_of_proof as to the new issue or increased deficiency see rule a the u s court_of_appeals for the ninth circuit to which an appeal in this case would lie absent a stipulation to the contrary see sec_7482 has held that for the presumption of correctness to attach to the notice of defi- ciency in unreported income cases the commissioner must establish some evidentiary foundation connecting the tax- payer with the income-producing activity see weimerskirch v the same day as the refund deposit ms smith withdrew dollar_figure from the washington mutual account petitioner was unaware at the time that re- spondent had issued a refund with respect to his return and he did not receive it or benefit from it the term secretary means the secretary_of_the_treasury or his del- egate sec_7701 and the term or_his_delegate means any offi- cer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redele- gations of authority to perform the function mentioned or described in the context sec_7701 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie united_states tax_court reports commissioner 596_f2d_358 9th cir rev’g 67_tc_672 or demonstrating that the taxpayer actu- ally received unreported income see 680_f2d_1268 9th cir if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the tax- payer who must establish by a preponderance of the evi- dence that the unreported income adjustment was arbitrary or erroneous see 181_f3d_1002 9th cir aff ’g tcmemo_1997_97 the record contains copies of the commissioner’s computer records that reflect receipt of forms 1099-r showing taxable_distributions of dollar_figure to petitioner and the parties do not dispute that the distribution checks were issued and made payable to petitioner because respondent has introduced evi- dence that petitioner received unreported ira_distributions during the presumption of correctness attaches to respondent’s determination in the notice_of_deficiency peti- tioner bears the burden_of_proof with respect to that deter- mination see rule a hardy v commissioner f 3d pincite respondent however bears the burden_of_proof with respect to the increased deficiency attributable to the allegedly erroneous filing_status see rule a ii analysis sec_408 provides that any amount_paid or distrib- uted out of an ira is included in the gross_income of the payee or distributee as provided under sec_72 generally the payee or distributee of an ira is the participant or bene- ficiary who is eligible to receive funds from the ira 114_tc_259 citing 97_tc_51 however this is not always the case the taxable distributee under sec_408 may be someone other than the recipient or pur- ported recipient eligible to receive funds from the ira indeed we have previously rejected the contention that the recipient of an ira distribution is automatically the taxable distributee see bunney v commissioner t c pincite petitioner does not assert nor has he proven that he is entitled to a shift in the burden_of_proof under sec_7491 verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie roberts v commissioner neither the code nor applicable regulations define the terms payee or distributee or provide specific guidance on when an amount is considered to have been paid or distrib- uted to a payee or distributee under sec_408 this is not surprising because under most circumstances the payee or distributee is easily identifiable and the fact of the distribution can normally be ascertained without difficulty in this case however we find that the distribution requests were forged and the endorsements on the checks that were issued pursuant to the forged requests were also forged peti- tioner the purported payee on the checks did not know of or authorize the requests and he did not receive or cash the checks these facts present an issue of first impression under sec_408 -whether ira withdrawals made pursuant to forged withdrawal requests that are not received by the purported distributee or used by the purported distributee for his or her economic benefit are distributions includible in the gross_income of the purported distributee under sec_408 common sense dictates that the answer must be no and our findings_of_fact and analysis support that answer a distributions from petitioner’s iras petitioner credibly testified that he did not sign the sunamerica withdrawal request endorse the sunamerica ira distribution check endorse the ing ira distribution checks or authorize any person to do so on his behalf indeed petitioner credibly testified that he did not learn of either the sunamerica or ing ira_distributions until he received the forms 1099-r sometime in petitioner fur- ther testified that he signs his name andrew w roberts and dates his signature with the day first then the month abbreviated and finally the year he formed the habit of signing and dating his name in this manner during his time in the military the ira distribution checks were all endorsed andy rob- erts and the sunamerica withdrawal request was not dated in petitioner’s customary format the sunamerica with- drawal request was faxed from ms smith’s place of employ- ment and all of the ira checks were deposited into the bank account used by ms smith we find that ms smith or some- one on her behalf and not petitioner signed the withdrawal requests and the checks and that the signatures were made verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie united_states tax_court reports without petitioner’s authorization in effect ms smith per- petrated a fraud on and stole from the companies admin- istering petitioner’s iras petitioner credibly testified that he did not receive the ira checks and the record shows that the checks were deposited into an account that was joint in name only the account was exclusively used by ms smith petitioner did not have a checkbook for the washington mutual account did not make any withdrawals from the washington mutual account and was generally unaware of the use of the washington mutual account ms smith however routinely used the washington mutual account for her personal expenditures which were often excessive and which generated numerous overdraft charges we do not find credible ms smith’s testimony that she was unaware of the source of the deposits made to the washington mutual account when in many instances the deposits dwarfed the account’s balance at the time ms smith’s testimony is particularly unbelievable in the light of the evidence that she made large cash withdrawals and pur- chases in close proximity to the deposits of the ira checks in short ms smith and not petitioner received spent and benefited from the ira_distributions b parties’ arguments respondent takes a strict view of petitioner’s obligation to report as income withdrawals from his ira accounts he respondent filed a motion in limine to exclude certain documents tes- timony and cross-examination related to a dismissed criminal charge against ms smith we denied respondent’s motion and at trial permitted cross-examination related to the dismissed criminal charge however we base our findings regarding ms smith’s credibility solely on our observa- tions of her as a witness and our review of certain exhibits and not on any testimony regarding the dismissed criminal charge the sunamerica ira distribution check of dollar_figure was deposited to the washington mutual account during the statement period of august through date the washington mutual account had a bal- ance of -dollar_figure on date the first ing ira distribution check of dollar_figure was deposited to the washington mutual account during the state- ment period of november through date the washington mutual account had a balance of -dollar_figure on date finally the second ing ira distribution check of dollar_figure was deposited to the washington mutual account during the statement period of date through date the washington mutual account had a balance of dollar_figure on date verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie roberts v commissioner argues that petitioner must report the withdrawals as tax- able distributions because petitioner was the owner of the iras and was the person entitled to receive distributions from the iras respondent further argues that the ira account withdrawals were deposited into the washington mutual account which was jointly owned by petitioner and ms smith and were used in part to pay family living_expenses during the time petitioner and his wife resided together medical_expenses and a family verizon wireless account respondent emphasizes that petitioner never attempted to return the funds to the iras after he discov- ered the payments nor did he otherwise contest the distribu- tions citing priv ltr rul date as an example respondent also states that if ira funds were stolen and the owner of the ira received a refund of the stolen funds the owner could deposit the refund into the ira as a tax-free_rollover however because petitioner took no steps to replenish his iras for the allegedly stolen amounts respondent contends that petitioner must recognize income equal to the distribution amounts in petitioner contends that because the ira withdrawals were made pursuant to forged withdrawal requests the dis- tribution checks were stolen the signatures on the distribu- tion checks were forged and he did not receive an economic benefit from the distributions we should hold that he is not a payee or distributee within the meaning of sec_408 petitioner also contends that under washington state the sunamerica ira or the ing ira because he did not authorize the ira withdrawal requests or the endorsements on the ira distribution checks therefore petitioner con- tends that as a matter of state law no amount was paid or distributed within the meaning of sec_408 law no distribution occurred from either we first address whether petitioner is a distributee within the meaning of sec_408 when he did not authorize the withdrawal requests did not receive or endorse the ira distribution checks and did not receive an economic benefit from the distributions we then address whether petitioner is a distributee within the meaning of sec_408 because because we hold that petitioner was not a payee or distributee within the meaning of sec_408 we need not address this contention verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie united_states tax_court reports he allegedly benefited from the ira_distributions or because he failed to file a claim against ing or sunamerica for an unauthorized payment c whether petitioner is a payee or distributee within the meaning of sec_408 as an initial matter respondent contends that petitioner must include in income the amounts withdrawn from his iras irrespective of state law and even though he did not consent to the distributions and was not aware that the dis- tributions occurred respondent relies on our opinions in bunney v commissioner t c pincite and vorwald v commissioner tcmemo_1997_15 to support his conten- tions in bunney we held that the distributee or payee of a dis- tribution from an ira is generally ‘the participant or bene- ficiary who under the plan is entitled to receive the dis- tribution ’ bunney v commissioner t c pincite quoting darby v commissioner t c pincite however we also rejected the commissioner’s argument in bunney that the recipient of an ira distribution is automatically the tax- able distributee noting that in the context of a distribution from a pension_plan the term ‘distributee’ is not necessarily synonymous with ‘recipient ’ id citing estate of machat v commissioner t c memo we reject respondent’s contention that petitioner as the purported recipient of the ira_distributions is automatically the taxable distributee under bunney in vorwald we held that a distribution of funds from an ira pursuant to a court-ordered garnishment resulted in a taxable_distribution to the taxpayer the garnishment was ordered to satisfy the taxpayer’s child_support obligation the taxpayer in vorwald did not consent to the distribution from his ira and did not realize the distribution had occurred until he was notified of the distribution by the commis- sioner nevertheless we held that the distribution was income to the taxpayer because it discharged his legal child_support obligation and was thus the equivalent of receipt by him the distributions from petitioner’s iras were not court ordered and did not satisfy a legal_obligation that petitioner owed to ms smith or any other party instead the distribu- verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie roberts v commissioner tions were unauthorized and completed without petitioner’s knowledge in addition petitioner did not receive any benefit directly or indirectly from the distributions in as ms smith used the funds from the unauthorized withdrawals to set up her postseparation household take a vacation and a family trip and pay expenses for which she was liable vorwald is distinguishable because the funds at issue in that case were legally obtained and were applied to a liability for which the taxpayer was personally liable because petitioner did not request receive or benefit from the ira distribu- tions we conclude that he was not a payee or distributee within the meaning of sec_408 d whether petitioner is a distributee or payee on the basis of ratification or his failure to assert a claim for an unauthorized payment respondent further contends that petitioner had one year to discover and report the unauthorized signatures and that petitioner’s failure to so report precludes any remedies under washington law thus making the distributions taxable to petitioner in other words according to respondent state law would not require ing and sunamerica to restore any amounts paid out of petitioner’s ira accounts since he did not report the unauthorized signatures within one year therefore respondent contends that petitioner received a dis- tribution within the meaning of sec_408 under washington’s version of the uniform commercial code u c c notwithstanding care or lack of care for an account of an individual the individual must discover and report an unauthorized signature within one year see wash rev code ann sec_62a f west if the indi- vidual does not do so he may not recover for the unauthor- ized signature id but even if wash rev code ann sec_62a f precludes a remedy to petitioner against ing and sunamerica that does not mean that as of the end of petitioner had received a taxable_distribution from his ira accounts we express no opinion as to whether petitioner’s failure to exercise available remedies under washington law resulted in a constructive dis- tribution from the ira accounts in a later tax_year verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie united_states tax_court reports under respondent’s analysis petitioner acquiesced to the distributions by not making a claim under washington law and by accepting the proposed settlement in his divorce which the parties stipulated was taken into account in the decree of dissolution under washington law it appears peti- tioner could have made a claim to restore his ira accounts within one year of the unauthorized withdrawals but even if so that right did not expire until sometime in simi- larly the decree of dissolution allocating property between petitioner and ms smith was not entered until at best under respondent’s theory petitioner did not ratify the ira_distributions until at the earliest accordingly any failure by petitioner to exercise his rights under washington law and any purported benefit he received in the divorce does not affect our conclusion that he was not a payee or dis- tributee within the meaning of sec_408 in the year for which respondent determined the deficiency at issue on the basis of the foregoing we hold that petitioner is not a distributee or payee within the meaning of sec_408 because the ira distribution requests were unauthorized the endorsements on the checks that were issued pursuant to the requests were forged he did not receive the economic ben- efit of the ira_distributions and the ira_distributions were not made to discharge any legal_obligation of his accordingly we conclude that petitioner did not fail to report any from his sunamerica and ing iras in iii sec_72 additional tax income attributable to distributions sec_72 provides for a additional tax on early distributions from qualified_retirement_plans unless the dis- tribution falls within a statutory exception because we hold that the withdrawals from petitioner’s ira accounts at sunamerica and ing were not distributions taxable to him under sec_408 in he is not liable for the sec_72 additional tax whether there is an economic benefit accruing to the taxpayer is the crucial factor in determining whether there is gross_income see eg afshar v commissioner tcmemo_1981_241 citing 366_us_213 348_us_426 and 343_us_130 aff ’d with- out published opinion 692_f2d_751 4th cir verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie roberts v commissioner iv filing_status although petitioner does not discuss his filing_status on brief and therefore could be deemed to have waived or aban- doned that issue see 238_f3d_860 ndollar_figure 7th cir aff ’g tcmemo_1999_192 we briefly explain why we sustain respondent’s determination of petitioner’s filing_status the determination of whether an individual is married for purposes of determining filing_status is made as of the close of the taxable_year sec_7703 under certain circumstances a married taxpayer may be treated as unmarried if he or she lives apart from his or her spouse during the last six months of the taxable_year see sec_7703 the parties agree that petitioner and ms smith were still married on date and that they were not sepa- rated for the last six months of the year accordingly the single filing_status that ms smith used in preparing peti- tioner’s separately filed return was erroneous we find that petitioner’s correct filing_status for under these cir- cumstances was married_filing_separately v accuracy-related_penalty respondent contends that petitioner is liable for the sec_6662 penalty because petitioner’s underpayment was attributable to a substantial_understatement_of_income_tax sec_6662 and b and authorizes the imposition of a penalty on the portion of an underpayment that is attributable among other things to a substantial under- statement of income_tax or to negligence or disregard of rules or regulations a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the for the first time on reply brief respondent contends that petitioner alternatively is liable for a sec_6662 penalty due to negligence gen- erally we will not consider an issue that is raised for the first time on brief estate of aronson v commissioner tcmemo_2003_189 n citing 92_tc_376 aff ’d 920_f2d_1196 5th cir more importantly by not raising the issue of negligence on opening brief respondent has failed to provide petitioner with the oppor- tunity to address this issue respondent’s attempt to first raise the issue of negligence as a basis for imposition of the sec_6662 penalty on reply is untimely and prejudicial to petitioner see kansky v commissioner tcmemo_2007_40 we therefore do not consider it verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie united_states tax_court reports greater of of the tax required to be shown on the return or dollar_figure sec_6662 the term understatement means the excess of the amount required to be shown on the return for the taxable_year over the amount of tax imposed that is shown on the return reduced by any rebate sec_6662 the amount of the understatement is reduced by that portion of the understatement that is attributable to the tax treatment of any item if there is or was substan- tial authority for such treatment or any item if the rel- evant facts affecting the item’s tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the taxpayer’s treatment of the item sec_6662 the commissioner bears the initial burden of production with respect to the taxpayer’s liability for the sec_6662 penalty sec_7491 at trial the commissioner must intro- duce sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect or that the taxpayer had reasonable_cause or substantial_authority for the position id pincite a taxpayer may avoid liability for the sec_6662 penalty if the taxpayer demonstrates that the taxpayer had reason- able cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the tax- payer’s efforts to assess his or her proper tax_liability id we have found that petitioner is not liable for income_tax in related to the payments from his sunamerica ira and his ing ira however petitioner conceded that he failed to report certain interest_income and that he under- reported wage income for additionally we have found that petitioner’s proper filing_status for is married_filing_separately although petitioner did not see his tax_return before ms smith filed it on his behalf and he did not sign it he did not disavow the return nor did he file a different return for petitioner did not introduce any evidence to verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie roberts v commissioner prove that he took affirmative steps to ensure the correctness of his tax_liability and he cannot rely on ms smith who is not a professional tax_return_preparer see sec_1_6664-4 income_tax regs petitioner has not produced evidence that he acted with reasonable_cause and in good_faith with respect to these underpayments accordingly to the extent that the rule_155_computations show that the understate- ment of tax exceeds the greater of of the tax required to be shown on the return or dollar_figure see sec_6662 petitioner is liable for the sec_6662 penalty for an underpayment_of_tax attributable to a substantial under- statement of income_tax we have considered the parties’ remaining arguments and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered under rule f verdate mar feb jkt po frm fmt sfmt v files boundv wit bvacdb roberts jamie
